Citation Nr: 0021032	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status post comminuted 
fracture, left (minor) humerus head, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971, and subsequent service in the Army Reserves.  

This matter arises out of a September 1995 rating action in 
which the aforementioned regional office (RO) granted service 
connection for status post comminuted fracture, left (minor) 
humeral head, and assigned 20 percent disability evaluation.  
The veteran perfected an appeal with respect to that 
disability rating, and in a June 1998 decision, the Board of 
Veterans' Appeals (Board) denied the veteran's claim.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, (since March 1999, the U.S. 
Court of Appeals for Veterans Claims).  While the case was 
pending before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the veteran, 
represented by his attorney, filed a joint motion, in 
September 1999, asking the Court to vacate the Board's June 
1998 decision, and to remand the matter to the Board for 
additional development and readjudication.  The Court granted 
the parties' motion in a September 1999 order, and the case 
was returned to the Board for compliance with the directives 
that were stipulated in the joint motion.  The September 1999 
order, by its terms, constituted the mandate of the Court.


REMAND

In its September 1999 order, the Court referred to the joint 
motion for remand which had been filed by the parties.  That 
motion had indicated that the Board's June 1998 decision was 
flawed primarily because it had failed to consider whether a 
separate rating was warranted for left shoulder arthritis and 
painful motion pursuant to 38 C.F.R. § 4.59, and as discussed 
in a VA General Counsel precedent opinion issued in August 
1998, VA OPGCPREC 9-98.  In addition, the Board was directed 
to further address the question of whether an increased 
rating for the veteran's left shoulder disability is 
warranted because of functional loss of motion due to pain 
and during flare-ups.  

Although it may have been initially possible to address the 
concerns raised in the joint motion and order without 
referring the matter back to the RO for further development, 
after the case was returned from the Court, the veteran 
requested to appear at a tele-video conference hearing.  To 
accommodate that request, it will be necessary to remand the 
matter to the RO.  (In this regard, it is noted that the 
veteran's representative originally requested an electronic 
Board hearing during which the veteran would be present at 
the RO in Columbia, South Carolina and the representative at 
the RO in Los Angeles, California.  Since suitable facilities 
and equipment for such a hearing are not available, the 
request for that specific type of hearing was denied.  At the 
same time, the Board permitted a tele-video conference 
hearing to be conducted between the veteran, (and his 
representative if he so chooses), at the Columbia, RO, and a 
member of the Board at its offices in Washington, DC.)  

Furthermore, in June 2000, the Board received additional 
medical evidence regarding the veteran's appeal from his 
representative.  Accompanying this evidence was a letter from 
the veteran's representative in which he wrote that the 
veteran "does NOT waive consideration of evidence by the 
Regional Office."  Accordingly, it is also necessary to 
remand the case to the RO for its consideration of this 
additional evidence.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

The RO should review the evidence submitted by the 
veteran to the Board in June 2000, in the context 
of all the evidence considered in adjudicating his 
current claim on appeal.  After conducting any 
additional development as may be deemed 
appropriate, including obtaining all current left 
shoulder treatment records, the RO should enter its 
determination with respect to the issue on appeal.  
If that determination remains adverse to the 
veteran, he and his representative should be 
furnished a Supplemental Statement of the Case, 
after which the RO should schedule the veteran for 
a tele-videoconference hearing before a member of 
the Board as soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




